Name: 2012/453/EU: Council Decision of 10Ã July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  communications;  natural and applied sciences;  international affairs;  technology and technical regulations;  marketing
 Date Published: 2012-08-02

 2.8.2012 EN Official Journal of the European Union L 206/1 COUNCIL DECISION of 10 July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex XX (Environment) to the EEA Agreement (2012/453/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Commission Regulation (EC) No 976/2009 of 19 October 2009 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the Network Services (2) should be incorporated into the Agreement on the European Economic Area (3) (the EEA Agreement). (2) Commission Regulation (EU) No 268/2010 of 29 March 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the access to spatial data sets and services of the Member States by Community institutions and bodies under harmonised conditions (4) should be incorporated into the EEA Agreement. (3) Commission Regulation (EU) No 1088/2010 of 23 November 2010 amending Regulation (EC) No 976/2009 as regards download services and transformation services (5) should be incorporated into the EEA Agreement. (4) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (6) should be incorporated into the EEA Agreement. (5) Commission Regulation (EU) No 102/2011 of 4 February 2011 amending Regulation (EU) No 1089/2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (7) should be incorporated into the EEA Agreement. (6) Annex XX (Environment) to the EEA Agreement should therefore be amended accordingly. (7) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union in the EEA Joint Committee on the proposed amendment to Annex XX (Environment) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 July 2012. For the Council The President V. SHIARLY (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 274, 20.10.2009, p. 9. (3) OJ L 1, 3.1.1994, p. 3. (4) OJ L 83, 30.3.2010, p. 8. (5) OJ L 323, 8.12.2010, p. 1. (6) OJ L 323, 8.12.2010, p. 11. (7) OJ L 31, 5.2.2011, p. 13. DRAFT DECISION No ¦/2012 OF THE EEA JOINT COMMITTEE of amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas: (1) Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No ¦/ ¦ of ¦ (1). (2) Commission Regulation (EC) No 976/2009 of 19 October 2009 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the Network Services (2) is to be incorporated into the Agreement. (3) Commission Regulation (EU) No 268/2010 of 29 March 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the access to spatial data sets and services of the Member States by Community institutions and bodies under harmonised conditions (3) is to be incorporated into the Agreement. (4) Commission Regulation (EU) No 1088/2010 of 23 November 2010 amending Regulation (EC) No 976/2009 as regards download services and transformation services (4) is to be incorporated into the Agreement. (5) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (5) is to be incorporated into the Agreement. (6) Commission Regulation (EU) No 102/2011 of 4 February 2011 amending Regulation (EU) No 1089/2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (6) is to be incorporated into the Agreement, HAS ADOPTED THIS DECISION: Article 1 Annex XX to the Agreement shall be amended as follows: (1) the text of adaptations (a) and (b) of point 1j (Directive 2007/2/EC of the European Parliament and of the Council) shall be replaced by the following: (a) With regard to the EFTA States, the time limits set in Articles 6(a), 6(b) and 7(3) shall be understood to include an additional period of three years. (b) With regard to the EFTA States, the dates mentioned in Articles 21(2), 21(3) and 24(1) shall be understood to include an additional period of three years.; (2) the following adaptation shall be added in point 1jb (Commission Decision 2009/442/EC): The provisions of the Decision shall, for the purposes of this Agreement, be read with the following adaptations: (a) With regard to the EFTA States, the year mentioned in Article 11(2) second subparagraph shall be the same as the year mentioned in Article 18, as adapted for the EFTA States. (b) With regard to the EFTA States, the date mentioned in Article 18 shall be understood to include an additional period of three years.; (3) the following shall be inserted after point 1jb (Commission Decision 2009/442/EC): 1jc. 32009 R 0976: Commission Regulation (EC) No 976/2009 of 19 October 2009 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the Network Services (OJ L 274, 20.10.2009, p. 9), as amended by:  32010 R 1088: Commission Regulation (EU) No 1088/2010 of 23 November 2010 (OJ L 323, 8.12.2010, p. 1). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptation: With regard to the EFTA States, the dates mentioned in Article 4 shall be understood to include an additional period of three years. 1jd. 32010 R 0268: Commission Regulation (EU) No 268/2010 of 29 March 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards the access to spatial data sets and services of the Member States by Community institutions and bodies under harmonised conditions (OJ L 83, 30.3.2010, p. 8). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptation: With regard to the EFTA States, the time limits set in Article 8 shall be understood to include an additional period of three years. 1je. 32010 R 1089: Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (OJ L 323, 8.12.2010, p. 11), as amended by:  32011 R 0102: Commission Regulation (EU) No 102/2011 of 4 February 2011 (OJ L 31, 5.2.2011, p. 13).. Article 2 The texts of Commission Regulations (EC) No 976/2009, (EU) No 268/2010, (EU) No 1088/2010, (EU) No 1089/2010 and (EU) No 102/2011, in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on ¦, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee (7). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦ (2) OJ L 274, 20.10.2009, p. 9. (3) OJ L 83, 30.3.2010, p. 8. (4) OJ L 323, 8.12.2010, p. 1. (5) OJ L 323, 8.12.2010, p. 11. (6) OJ L 31, 5.2.2011, p. 13. (7) [No constitutional requirements indicated.] [Constitutional requirements indicated.]